DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Pursuant to the election without traverse on May 25, 2022, nonelected claims 8 and 10-18 are withdrawn from consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes: OLED WITH OPENING ADJUSTING LAYER

Claim Objections
Claim 1 recites “the one pixel region” and the “the pixel region in which the first functional layer is present”. It appears that the first functional layer is present in the one pixel region, as claim 1 recites “first functional layer disposed on or above a pixel electrode within one pixel region”. It is best practice not to use different terms to refer to the same element in the claims.

Note on Interpretation
The recited “partition wall” and “inter-pixel regulating layer” are interpreted to be banks surrounding the pixel electrodes, as these are given as synonyms on page 30 of the specification, and there is no other interpretation in the art or the specification that would make sense in the context of the claims.

Claim Rejections - 35 USC § 112
Claims 1-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that “as viewed in plan, a ratio of an area of the first functional layer to an area of the pixel region in which the first functional layer is present being lower than a ratio of an area of the second functional layer to an area of the pixel region in which the second functional layer is present.” This claim element recites two (numerical) ratios that can only be evaluated if the numbers that make up each ratio are well defined. The area of each pixel region is not well-defined because what exactly makes up a pixel region is not well defined. It could mean the area comprised of the ridge of the bank on each side, such that the entire display area is covered by pixel regions. Or, it could mean the area over the pixel electrode, that is, the area where there is an illuminated pixel. Or something else. 
As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
Claim 9 has an analogous problem.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897